NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0971-20

NINETEEN HUNDRED
BOARDWALK CONDOMINIUM,
a New Jersey not for profit
corporation,

          Plaintiff-Respondent,

v.

MAUREEN A. DUGAN,

          Defendant-Appellant.


                   Submitted November 18, 2021 – Decided January 20, 2022

                   Before Judges Alvarez and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Docket No. DC-002508-
                   20.

                   Hegge & Confusione, LLC, attorneys for appellant
                   (Michael Confusione, of counsel and on the briefs).

                   Eric S. Kershenblatt, attorney for respondent.

PER CURIAM
      Maureen A. Dugan, a unit owner in a condominium association, appeals

the December 3, 2020 denial of her reconsideration motion. On September 24,

2020, after a bench trial, the trial judge entered judgment awarding $350 in

unpaid move-in renter's fees assessed by plaintiff 1900 Boardwalk

Condominium Association, and $3,000 in counsel fees.           Dugan's notice of

appeal only lists the reconsideration order. For the reasons that follow, we

affirm.

      After the trial, the judge found the Association master deed and bylaws

permitted the condominium board "to adopt and amend the rules and regulations

covering the details of the operation and use of property." This meant the board

was also authorized to impose sanctions against unit owners who failed to

comply with the Association's rules and regulations.

      Accordingly, Dugan's loss of parking privileges and pool usage, imposed

because she failed to pay move-in renter's fees, was proper. The board assessed

$75 move-in renter's fees for the 2018 summer, and $70 in 2019—Dugan owed

five fees for 2018, and one for 2019—which the judge reduced to five fees at

$70 each. The Association documents also provided that the prevailing party in

litigation regarding disputes between the Association and a unit owner could

"recover the cost of the proceedings and reasonable attorneys' fees . . . ."


                                                                               A-0971-20
                                        2
      The judge reduced the Association's requested counsel fees from $5,000

to $3,000 in light of the work performed.           He also dismissed Dugan's

counterclaim, finding she had no cause of action for harassment in a contract

dispute, nor could she seek recovery of any alleged loss of rental income

generated by the imposition of penalties, since that would essentially permit her

to recover losses incurred as a result of her violation of Association rules.

      Notice of the move-in fees had been served upon Dugan's predecessor in

interest in March 2018; Dugan purchased in May. The judge considered that the

notice sufficed to put Dugan on notice as well. The judge was unconvinced by

Dugan's argument that any statute or case limited the Association's counsel to

twenty percent of the amount in dispute. He agreed with the Association's

argument that Park Place E. Condo. Association v. Hovbilt, Inc., 279 N.J. Super.

319 (Ch. Div. 1994), imposed a counsel fee cap solely on prelitigation costs.

      On the motion for reconsideration, during which Dugan was again self-

represented, she renewed her arguments and added new ones—such as that the

matter should have been submitted, as required by the court rules, to alternative

dispute resolution (ADR). Since she had objected to the submission to ADR

initially, the judge concluded that failure to participate in it did not defeat the

Association's cause of action.


                                                                                A-0971-20
                                        3
      Dugan also requested the judge vacate the Association's lien against her

unit, which request he did not grant because he lacked the authority in this

Special Civil Part litigation. Neither did he grant her a stay pending appeal, nor

the Association's request for additional counsel fees for the reconsideration

motion. As to the latter, he denied relief without prejudice.

      Now on appeal, Dugan merely contends in general terms that the judgment

should be vacated. We find no merit to those arguments, in light of the judge's

comprehensive and thoughtful analysis of the claims made by the parties and his

review of the condominium documents, within the context of the statutes

regulating condominium associations.

      Motions for reconsideration are reviewed deferentially.          They are

governed by Rule 4:49-2, "which provides that the decision to grant or deny a

motion for reconsideration rests within the sound discretion of the trial court."

Pitney Bowes Bank, Inc. v. ABC Caging Fulfillment, 440 N.J. Super. 378, 382

(App. Div. 2015). Reconsideration "is not appropriate merely because a litigant

is dissatisfied with a decision of the court or wishes to reargue a motion."

Palombi v. Palombi, 414 N.J. Super. 274, 288 (App. Div. 2010).            That is

precisely what Dugan is attempting here.




                                                                            A-0971-20
                                        4
      On appeal, Dugan is restating the arguments that she made during the trial,

and made again during the motion for reconsideration. The judge's denial of

reconsideration was not an abuse of discretion—neither palpably incorrect or

irrational, nor did he fail to consider, or appreciate the significance of probative,

competent evidence. See ibid. (quoting D'Atria v. D'Atria, 242 N.J. Super. 392,

401 (Ch. Div. 1990)).

      Finally, Dugan sought to have the lien vacated, but a motion for

reconsideration was not the appropriate vehicle for a new legal issue. See

Medina v. Pitta, 442 N.J. Super. 1, 18 (App. Div. 2015). Furthermore, as the

judge observed, the Special Civil Part was not the proper forum for such a

request. Even if the motion been brought in a procedurally proper fashion, it

had no merit because Dugan's attack on the judge's decision lacks merit.

      Affirmed.




                                                                               A-0971-20
                                         5